DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I (claims 1-9 and 17-20) in the reply filed on October 20, 2022 is acknowledged.
Specification
The disclosure is objected to because of the following informalities: in paragraph [0075], reference to “ the second side wall 512” should read --the second side wall 513--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the limitation of “a housing having an upper cover and lower frame, the upper cover and the lower cover in combination providing a treatment space for heat treatment of a substrate” is indefinite since it is not clearly what the lower cover the Applicant refers to? The lower cover lacks proper antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoki et al (U.S.Pat. 8,782,918 B2).

    PNG
    media_image1.png
    215
    293
    media_image1.png
    Greyscale
            As best the claimed subject matters are understood (see rejection under 35 U.S.C. 112, second paragraph, supra.  Claims are anticipated by references.
With respect to claim 1, Aoki discloses a bake unit (120) comprising all features of the instant claim such as: a housing (see figure 7, reproduced above) having an upper cover (123) and a lower frame (122), the upper cover and a lower cover in combination providing a treatment space (S) of a substrate (W); a heater (126) provided in the treatment  for heating the substrate (W) placed thereon; a heater cup (121) configured to surround the heater and a first purge gas supply unit (133a) for providing the first purge gas flow to block inflow of outer air through a gap between the lower frame (122) and the heater cup (121). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al (U.S.Pat. 8,782,918 B2).
As to claims 2-3, Aoki discloses a bake unit comprising substantially all of the limitations of the instant claims including a gas input space (see  figure 7) for inflowing of a first purge gas and outlets (140) for discharging the inflow first purge gas from gas input space into a gap between the heater cup and the lower frame.  Aoki does not specifically disclose the gas input space provided at a sidewall of the lower frame (122), as recited in the instant claims.  It has been obvious to a skilled artisan before the effective filling date of the claimed invention to arrange the gas input space of Aoki at the sidewall of the lower frame (122) since it has been held that rearrange parts of the invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Allowable Subject Matter
Claims 17-20 are allowed.
Claims 4-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 3-6 and 17-20 have been found allowable since the prior art of record, either alone or in combination, neither discloses nor makes obvious a combination of a bake unit comprising among other features, a housing; a heater; a heater cup; a first purge gas supply unit and along with a heat insulation cup and a second purge gas supply unit with particular functions and specific arrangements among these elements, as recited in the instant claims.
Claims 7-9 have been found allowable since the prior art of record, either alone or in combination, neither discloses nor makes obvious a combination of a bake unit comprising among other features, a housing; a heater; a heater cup; a first purge gas supply unit and along with a baffle unit having an upper plate and a lower plate for spraying a processing gas onto a substrate placed on the heater, as recited in the instant claims of the present application.
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fukuoka et al (U.S.Pat. 8,025,925) discloses a bake unit and has been cited for technical background.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
11/28/22

/HUNG V NGUYEN/            Primary Examiner, Art Unit 2882